Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 10/16/2019, in which, claim(s) 1-15 are pending.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2019, 9/3/2020, 3/12/2021 and 10/29/2021, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The abstract of the disclosure is objected to because the abstract is a WIPO. The abstract need to be separate page of its own.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings filed on 10/16/2019 is/are accepted by The Examiner.

Claim Objections
Claims1-15 are objected to because of the following informalities:  The use of abbreviation without properly claim what they representing such as IPsec, SA, ESP, AH, IP.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 14-15 are directed to an apparatus or device comprising units being configured to perform some functions. To one of ordinary skill in the art all the functions cited in these claims may be reasonably implemented as software routines. When interpreted broadly as software routines, these claims do not cite any claim elements for performing the functions wherein the claimed elements of the apparatus or device are limited to a machine or a physical part of a device within the meaning of 35 U.S.C. 101. Therefore the claims are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAlister (Pub. No.: US 2012/0096269 A1 – IDS) in view of Vairavan (Pub. No.: US 2002/0083344 A1).
Regarding claims 1, 8 and 14, McAlister discloses a computer apparatus, comprising:
a processing unit; and
a memory, coupled to the processing unit and containing instructions stored thereon, the instructions cause the computer apparatus to perform operations upon being executed by the processing unit, the operations comprise:
configuring a gateway management node to (Virtual Elastic Gateway Appliance VEGA [McAlister; Fig. 2 and associated text]):
generate IPsec SAs of a plurality of IPSec tunnels, and send them to gateway processing nodes for processing data packets of incoming traffic and/or data packets of outgoing IP traffic of corresponding IPSec tunnel, and steer the incoming traffic and/or outgoing IP traffic between a plurality of gateway processing nodes (the VEGA create IPsec tunnels with the GW of the clients and routing traffics, the use of IKE/IPsec protocol by the VEGA  to properly routing the traffics [McAlister; ¶45-60; Fig. 2 and associated text]; and
configuring the plurality of gateway processing nodes to: process received data packets of incoming traffic by using the IPSec SAs sent by the gateway management node and generate data packets of incoming IP traffic, and/or process received data packets of outgoing IP traffic and generate data packets of outgoing traffic (traffic exchange based on policies and data protections, the use of IKE/IPsec protocol by the VEGA to properly routing the traffics 
In particular, Vairavan teaches ESP/AH traffic and redirecting based on rules [Vairavan; ¶134-143]; fig. 7, 9 and associated text]. It would have been obvious before the effective filing date of the claimed invention to modify McAlister in view of Vairavan with the motivation to be able to route traffics of different standards.

Regarding claims 2, 9 and 15, McAlister-Vairavan combination discloses wherein the operations further comprise configuring a gateway input node and/or a gateway output node, the gateway management node is further configured to generate incoming ESP/AH traffic steering rules for steering the incoming ESP/AH traffic between the plurality of gateway processing nodes, and send the incoming ESP/AH traffic steering rules to the gateway input node, and/or generate outgoing IP traffic steering rules for steering outgoing IP traffic between the plurality of gateway processing nodes, and send the outgoing IP traffic rules to the gateway output node (traffic exchange based on policies and data protections, the use of IKE/IPsec protocol by the VEGA to properly routing the traffics [McAlister; ¶45-60; Fig. 2 and associated text], ESP/AH traffic and redirecting based on rules [Vairavan; ¶134-143]; fig. 7, 9 and associated text]);
configuring the gateway input node to receive data packets of incoming ESP/AH traffic and send received data packets of incoming ESP/AH traffic to corresponding gateway processing 
configuring the gateway output node to receive data packets of outgoing IP traffic and send received data packets of outgoing IP traffic to corresponding gateway processing node according to the outgoing IP traffic steering rules (the routing of the traffic based on rules and policies [McAlister; ¶45-60; Fig. 2 and associated text] [Vairavan; ¶134-143]; fig. 7, 9 and associated text]). It would have been obvious before the effective filing date of the claimed invention to modify McAlister in view of Vairavan with the motivation to be able to route traffics of different standards.

Regarding claims 3 and 10, McAlister-Vairavan combination discloses wherein the gateway management node is further configured to maintain a virtual machine resource pool for running the gateway processing nodes, and adjust allocation of virtual machine resources of the virtual machine resource pool, wherein each gateway processing node is run by one virtual machine in the virtual machine resource pool (the routing of traffic to make sure sufficient resources for all the GW and clients virtual machines [McAlister; ¶14, 23, 45-60; Fig. 1, 2 and associated text]).

Regarding claims 4, 11 and 12, McAlister-Vairavan combination discloses wherein the virtual machine resource pool comprises virtual machines in the following states:
active virtual machines, which are booted and used for currently running gateway processing nodes; inactive virtual machines, which are booted and ready for running gateway 

Regarding claim 6, McAlister-Vairavan combination discloses the computer apparatus according to claim 1, wherein the gateway management node is further configured to monitor incoming ESP/AH traffic and/or outgoing IP traffic of IPSec tunnels processed by gateway processing nodes, and determine whether or not the sum of incoming ESP/AH traffic and/or outgoing IP traffic of all IPSec tunnels processed by the gateway processing node is over loads capability threshold of a virtual machine running the gateway processing node, if the sum of incoming ESP/AH traffic and/or outgoing IP traffic is over the loads capability threshold of the virtual machine running the gateway processing node, the controlling migration is performed (the VEGA monitors the traffics and perform load balancing based on the rules and provides load balancing to distribute both inbound and outbound traffics  [McAlister; ¶14, 23, 45-60; Fig. 1, 2 and associated text]).

Regarding claim 7, McAlister-Vairavan combination discloses the computer apparatus according to claim 6, wherein the gateway management node is further configured to calculate a 

Allowable Subject Matter
Claim(s) 5 and 13 would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
The respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In claim(s) 5 and 13:
“wherein the gateway management node is further configured to control migration of the IPSec tunnels from a source gateway processing node to a target gateway processing node, the controlling migration of the IPSec tunnels comprises:
by the gateway management node, generating a new IPSec SA of a migrated tunnel, and sending the new IPSec SA to a target gateway processing node;
generating a new steering rule of incoming ESP/AH traffic and/or a new steering rule of outgoing IP traffic, and sending the new steering rule of incoming ESP/AH traffic to the gateway input node and/or sending the new steering rule of outgoing IP traffic to the gateway output node, wherein during migration of the IPSec tunnels, a source gateway processing node uses an old IPSec SA to process data packets of incoming ESP/AH traffic and/or data packets of outgoing IP traffic of the migrated tunnels.” in combination with other limitations recited as specified in the independent claim(s).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432